Name: Commission Regulation (EEC) No 1319/92 of 22 May 1992 establishing a system for the surveillance of imports of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republics of Macedonia and Montenegro
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy;  political geography
 Date Published: nan

 Avis juridique important|31992R1319Commission Regulation (EEC) No 1319/92 of 22 May 1992 establishing a system for the surveillance of imports of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republics of Macedonia and Montenegro Official Journal L 140 , 23/05/1992 P. 0012 - 0013 Finnish special edition: Chapter 3 Volume 42 P. 0085 Swedish special edition: Chapter 3 Volume 42 P. 0085 COMMISSION REGULATION (EEC) No 1319/92 of 22 May 1992 establishing a system for the surveillance of imports of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republics of Macedonia and MontenegroTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 545/92 of 3 February 1992 concerning the arrangements applicable to the import into the Community of products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro (1), and in particular Article 10 thereof, Whereas Regulation (EEC) No 545/92 provides for the grant of tariff concessions for fresh sour cherries originating in the Republics referred to above within the limit of an annual ceiling of 3 000 tonnes; whereas, pursuant to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), as last amended by Regulation (EEC) No 1039/92 (3), chilled cherries are to be classified under the same tariff heading as fresh cherries; Whereas, in order to ensure that these provisions are properly applied, imports of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republics of Macedonia and Montenegro should be subject to a system of import licences; whereas the special rules governing that system should be laid down; Whereas exceptions to certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EEC) No 2050/91 (5), should be made to avoid exceeding the quantity fixed in Regulation (EEC) No 545/92; Whereas import licences are issued using the most detailed CN code; whereas the combined nomenclature comprises two codes according to the periods of importation of sour cherries; whereas provision should accordingly be made for the issue of import licences for the two CN codes concerned; whereas, moreover, the period of validity of licences take into account the time for transporting the product to the Community; Whereas, in order to ensure the proper operation of this system, provision should be made for weekly notification by the Member States of the quantities relating to unused or partly unused licences, HAS ADOPTED THIS REGULATION: Article 1 1. Imports into the Community of fresh sour cherries falling within CN codes ex 0809 20 10 and ex 0809 20 90 and originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republics of Macedonia and Montenegro shall be subject to the production of an import licence issued by the Member States concerned to any applicant for such a licence irrespective of the place of his establishment in the Community. 2. The issue of an import licence shall be conditional on the lodging of a security guaranteeing that import will take place during the period of validity of the licence. Article 2 1. Regulation (EEC) No 3719/88 shall apply to import licences for fresh sour cherries originating in the Republics referred to in Article 1 subject to the specific provisions of this Regulation. Notwithstanding Article 8 (4) of the abovementioned Regulation, the provisions permitting a tolerance for quantities in excess shall not apply. 2. CN codes ex 0809 20 10 and ex 0809 20 90 must be marked in section 16 of applications for licences and of import licences. 3. The security shall be ECU 0,60 per 100 kilograms net. 4. Import licences shall be valid for eight days from the date of actual issue. Except in cases of force majeure, the security shall be forfeit in whole or in part if the transaction is not carried out or is only partially carried out within that period. Article 3 1. The Republic(s) of origin concerned must be marked in section 8 of applications for licences and of import licences proper as the country or countries of origin of the product. Import licences shall be valid for products originating in the Republic(s) in question only. 2. Import licences shall be issued on the fifth working day following the day on which the application was lodged unless measures are taken within that time. Article 4 Member States shall notify the Commission of: 1. the quantities of fresh sour cherries corresponding to the import licences applied for. Such quantities shall be notified at the following intervals: - each Wednesday for applications lodged on Mondays and Tuesdays, - each Friday for applications lodged on Wednesdays and Thursdays, - each Monday for applications lodged on Friday of the previous week; 2. the quantities corresponding to import licences not used or partly used, amounting to the difference between the quantities deducted on the back of the licences and the quantities for which the latter were issued. Such quantities shall be notified on Wednesday each week as regards data received the previous week. 3. if no application for an import licence is lodged during one of the periods mentioned in point 1 or if there are no quantities unused within the meaning of point 2, the Member State in question shall so inform the Commission on the days indicated in this Article. Article 5 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 63, 7. 3. 1992, p. 1. (2) OJ No L 256, 7. 9. 1987, p. 1. (3) OJ No L 110, 28. 4. 1992, p. 42. (4) OJ No L 331, 2. 12. 1988, p. 1. (5) OJ No L 187, 13. 7. 1991, p. 10.